—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered November 27, 1995, convicting him of robbery in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the court should have instructed the jury that the three robberies involved in this case were distinct and separate and that evidence of guilt as to one of the robberies could not be considered as evidence of guilt as to the other robberies. Since the defendant’s identity was a primary issue at trial and the three robberies, all sharing the same distinctive modus operandi, were properly joined (see, People v Mack, 235 AD2d 548), any such charge would have been improper (see, People v Lewis, 175 AD2d 885).
The defendant’s remaining contentions lack merit. Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.